FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         November 12, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-3149
                                                  (D.C. No. 6:17-CR-10101-EFM-1)
 ERIK N. DIXON, JR.,                                          (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________

      Erik Dixon, Jr. pleaded guilty to one count of possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i).

The district court sentenced him in accordance with the sentence recommended by

the parties to 120 months’ imprisonment. Although Mr. Dixon’s plea agreement

included a waiver of his right to appeal, he filed this appeal. The government has

moved to enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315

(10th Cir. 2004) (en banc) (per curiam). Through his counsel, Mr. Dixon concedes

that the appeal waiver is enforceable under the standards set forth in Hahn. Based on



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
this concession and our independent review of the record, we grant the government’s

motion and dismiss the appeal.


                                         Entered for the Court
                                         Per Curiam




                                         2